DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Static load elastic unit in claim 1.
Rotating unit in claim 1
Negative pressure changing unit in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weston et al (US 2010/0042074, hereinafter "Weston").
Regarding claim 1, Weston discloses a negative pressure generating device, comprising: 

a rotating unit (drive unit 1014, figure 15) which is connected to the static load elastic unit to rotate by the static load elastic unit ([0189]); and 
a negative pressure cylinder (piston pump 1018, figure 18) which is connected to the rotating unit and interworks with the rotation of the rotating unit to generate a negative pressure therein ([0189]).
	Regarding claim 2, Weston discloses wherein the negative pressure cylinder includes: 
a piston (piston rod 1022) which is linearly movably installed in the cylinder housing ([0189]); and a connecting unit (crankpin 1030 and articulated linkage 1026, and another crankpin attached to the end of piston rod 1022, see figure 15) which connects the piston and the static load elastic unit.
Regarding claim 3, Weston discloses wherein an interlocking assembly (articulated linkage 1026) is provided between the rotating unit and the negative pressure cylinder to connect to each other and the interlocking assembly is connected to the piston of the negative pressure cylinder to generate the negative pressure while pulling the piston by a torque of the rotating unit (par [0187], when the piston 1020 reciprocates by drive unit 1014, it creates suction or negative pressure at a wound dressing).
Regarding claim 11, Weston discloses an automatic negative pressure wound therapy deice, comprising:
An external housing (enclosure 72); and
a static load elastic unit (clockwork device 1032, figure 15, par[0189], clockwork device 1032 which can be a mechanical energy accumulator in the form of a wound spring)  which provides an elastic force having a predetermined magnitude ([0189]); 

a negative pressure cylinder (piston pump 1018, figure 18) which is connected to the rotating unit and interworks with the rotation of the rotating unit to generate a negative pressure therein ([0189]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weston in view of Baldwin et al (US 197,311, hereinafter “Baldwin”).
Regarding claim 4, Weston does not disclose the interlocking assembly includes a winder which winds a wire wile rotating coaxially with the rotating unit, a pulley which is installed to be adjacent to the winder and supports the wire or changes a movement path of the wire, and one end of the wire is connected to the wire to be continuously wound and the other end is connected to the connecting unit of the negative pressure cylinder via the pulley to pull the piston.
Baldwin discloses a pulling assembly relatively pertinent to problem posed by Applicant of using reciprocating device for pulling. Baldwin teaches an interlocking assembly (figure 1) includes a winder (drum G), which winds a wire (chain E) while rotating coaxially with the rotating unit (hosting drum I); and

One end of the wire is connected to the winder (Col 1 lines 43-45, Chains E, which pass from the water-piston F in the cylinder A to a shaft of winding-drum G) to be continuously wound (wire would be wound when the carriage is descent by its weight (power source of the instant case)) and the other end is connected to the connecting unit (equalizer H) via the pulley to pull the piston.
The combined device of Baldwin with Weston would have the other end of the winder being connected to the negative pressure cylinder via the pulley to pull the piston.
Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to use the known engineering concept of winder and pulley system taught by Baldwin to improve the interlocking assembly of Weston, since this would allow the wire to be guided from the winder to the piston of the negative pressure cylinder (Col 2, lines 1-3), and therefore, it allows the device to be more compact and allows the piston to have a longer stroke (Col 2, lines 25-29).
Regarding claim 5, Weston does not teach a diameter of the rotating unit is larger than the winder of the interlocking assembly. The device of Weston, as modified by Baldwin, further teaches a diameter of the rotating unit (hoisting-drum I) is larger than the winder (winding-drum G, figure 1).
Baldwin utilized a larger diameter for the rotating unit in order to allow force transfer to the larger gear (col 2, lines 16-20). This allows the device to adequately transfer force and pull the necessary load. Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to apply winder and pulleys as taught by Baldwin to improve the interlocking assembly of Weston, since having different gear would assist with the load transfer and allow the device to pull adequate force.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Weston in view of Chen (US 2016/0123447).
Regarding claim 6, Weston discloses a negative pressure changing unit (figure 16, control unit 1118).
Weston does not explicitly teach that the negative pressure changing unit interferes with the rotating unit to adjust a torque of the rotating unit.
Chen teaches the negative pressure changing unit (figure 3, resistance shrapnel 32) interferes with the rotating unit (figure 3, resistance wheel 33) to adjust a torque of the rotating unit ([0026] friction produced between the friction wheels and the friction portions of the resistance shrapnel during rotating of the resistance wheels effectively smoothens the movement)
Chen utilized a resistance shrapnel in order to adjust the rotation of resistance wheel by interfering friction portion of the resistance shrapnel to the resistance wheel ([0026]). This allows to adjust a torque of the rotating resistance wheel. Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to apply the resistance shrapnel as taught by Chen to modify the control unit of Weston, since having resistance shrapnel would assist with adjusting a torque of the rotating unit.
Regarding claim 7, the modified device of Weston, in view of Chen, teaches the negative pressure changing unit in claim 6.
Weston does not discloses the negative pressure changing unit comprises an interfering protrusion which selectively locks gear teeth provides on an outer circumferential surface of the rotating unit to adjust a torque is provided to be movable to the outer circumferential surface of the rotating unit and the negative pressure changing unit includes an elastic member which elastically supports the interfering protrusion in the outer circumferential direction of the rotating unit.

Chen utilized a friction portion and an elastic member in order to improve control the rotation of resistance wheel ([0026]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to apply the resistance shrapnel comprises the protrusion and elastic member as taught by Chen to modify the control unit of Weston, since having resistance shrapnel would assist with adjusting a torque of the rotating unit.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weston.
Regarding claim 9, Weston further discloses a negative pressure tube (conduit 1038, which is the same conduit as 1035) coupled to an inlet of the negative pressure cylinder (Figure 15).
Weston does not explicitly teach that the negative pressure tube exchangeably coupled to an inlet of the cylinder in the embodiment as shown in figure 15. 
However, another embodiment of Weston also teaches in figure 1 teaches that the negative pressure tube (tubing 36) is coupled to negative pressure source (pump 30) through port (vacuum port 76, see figure 3A).
Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weston to incorporate the teachings of anther embodiment of Weston and provide the tube that releasably coupled to the negative pressure source. Doing so would allow the user to exchange the tube when it is contaminated. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Weston in view of Martin et al (US 6,149,094).
Regarding claim 10, Weston discloses the static load elastic unit (accumulator unit 1016) as discussed above concerning claim 1. 
Weston further discloses that the static load elastic unit is a constant torque spring ([0189], the accumulator unit can be a mechanical energy accumulator in the form of a wound spring)
Weston does not explicitly discloses that constant torque spring is configured wound around a drum.
Martin et al teaches that the constant torque spring (figure 9, spring motor 20) is configures such that a steel strip (figure 8, spring member S) is wound around a drum (figure 9, hub 64)
Therefore, it would have been obvious at one ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy accumulator of Weston to incorporate the teachings of Martin et al and provide a drum. Doing so would allow the spring motor to be mounted and provide a rotating axis (col 6 lines 25-28)
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Weston is seen as the closest prior art, because it discloses a negative pressure generating device pump that is powered by mechanical spring power source as claimed except for the negative pressure changing unit as disclosed in claims 6-8. Baldwin teaches the interlocking mechanism comprising the rotating unit, the winder, the pulley, and the wire. 
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mcintire (US 828,624)
Miller (US 640,399)
Fourness et al (US 2,270,043)
Morgan (US 4,230,520)
Walton et al (US 2010/0262094)
Scharff (US 467,054)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545.  The examiner can normally be reached on M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.H./               Examiner, Art Unit 3781           

/NICHOLAS J WEISS/               Supervisory Patent Examiner, Art Unit 3781